DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-8, 10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duquesne et al. (FR 3023926 A1), Machine translation provided in English by Applicant.
Regarding claim 1, Duquesne teaches a mirror device comprising:
A mirror (13, figure 2) having a rotation shaft (13, figure 6) and a reflecting surface that reflects display light;
A support portion (17, 21, figure 6 and figure 3) having a cylindrical shape (figure 3), having a base end (middle of 21, figure 6) fixed and a tip end being a free end (sides of 21, figure 6), and configured to rotatably support the rotation shaft; and
A motor (paragraph 0008) that pivots the mirror, wherein
The rotation shaft is inserted into the support portion while spreading the support portion outward in a radial direction (paragraph 0009), and is slidably supported by the support portion.
Regarding claim 3, Duquesne teaches that both ends of the rotation shaft are supported by the support portion (see 23, figure 6).
Regarding claim 5 and 7, Duquesne teaches that the support portion has a tapered shape in which an inner diameter at the tip end is smaller than an inner diameter at the base end (see 21, figure 6).
Regarding claims 8, 10 and 11, Duquesne teaches that the support portion has a C-shaped cross sectional shape in a cross section orthogonal to an axial direction (see 21, figure 3).
Regarding claim 12, 14 and 15, Duquesne teaches that the support portion has a plurality of pieces each having an arc shape cross section and the plurality of pieces is separated from each other by a slit extending from the tip end to the base end of the support portion (see 21, figure 3).
Allowable Subject Matter
Claims 2, 4, 6, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 16, prior art does not teach that the holding member has a motor holder that is integrally formed with the support portion.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	7/09/2022